DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TAMRA FIORITO,
                             Appellant,

                                    v.

       HERITAGE PARK HOMEOWNERS ASSOCIATION, INC.,
                        Appellee.

                              No. 4D17-3946

                          [January 31, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502017CA003459XXXXMB.

  Tamra Fiorito, Delray Beach, pro se.

  Seth M. Amkraut of Gerstin & Associates, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.